The defendant’s valid waivers of his right to appeal from the judgments of conviction of attempted robbery in the second degree, in satisfaction of Kings County indictment No. 7617/08, and robbery in the third degree, in satisfaction of Kings County indictment No. 9970/08, preclude review of his contentions that the sentences imposed thereon were excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 735 [1998]; People v Pertillar, 37 AD3d 740 [2007]). The defendant did not validly waive his right to appeal from the judgment of conviction of criminal possession of a weapon in the second degree, in satisfaction of Kings County indictment No. 7036/08 (see People v Bradshaw, 76 AD3d 566 [2010], lv granted 15 NY3d 896 [2010]; cf. People v Ramos, 7 NY3d at 738). The defendant, however, cannot be heard to complain that his sentence was excessive since he received the sentence promised to him during the plea proceedings (see People v Martinez, 78 AD3d 966 [2010]). Prudenti, PJ., Mastro, Angiolillo, Belen and Austin, JJ, concur.